DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim 31, Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
Regarding claim 31, Applicant argues that “The screws mentioned in Lehtinen paragraph [0088] are not shown in Fig. 3 or any other figure. Lehtinen does describe the screws as being between the load-bearing parts 8, 8', 8", 8" and connecting to the measuring wires to the rope 3, 3' in paragraph [0088]. Lehtinen also states that the screws are connected to load bearing parts 8, 8', 8", 8" of the ropes 3, 3' at a first point R and at a second point R' (see Fig. 3). Thus, Lehtinen does not disclose screws that are offset from each other in a longitudinal direction at either the first point R or the second point R.  If the Examiner is referring to the offset between the first point R and the second point R' in Fig. 3, that offset does not correspond to the offset recited in Applicant’s Claim 20. Claim 20 depends from amended Claim 16 that recites ‘a first connector and a second connector each attached to the suspension member and electrically contacting cords within the suspension member in a contacted end portion of the suspension member’” on Pages 9-10.  
Examiner has carefully considered Applicant’s argument but disagrees. Fig. 3 of Lehtinen does not provide a reference numeral for the screws described in [0088] but does appear to show screws that are between load bearing parts 8, 8’, 8’’, 8’’ and connected to the measuring wires at point R and R’.  There are 3 screws on with which short circuit the strands of rope 3 at one end and two screws at the other end of rope 3 (See annotated image provided below for claim 31). Examiner has considered a longitudinal direction to be a direction from end R’ to R and the screws of end R’ are offset from screws of R as shown in fig. 3. Therefore, a first and second connector are offset from each other in a longitudinal direction. Furthermore, regarding the claim 16 limitation of “a first connector and a second connector each attached to the suspension member and electrically contacting cords within the suspension member in a contacted end portion of the suspension member”, Examiner has interpreted the screws of Lethinen to be a first and second connector that is attached to the suspension member and contacts cords in a contacted end portion of the suspension member.  For example, the claim does not specifically disclose that the connectors are at an end portion, only that the connectors electrically contact cords in an end portion. Since the screws of Lehtinen contact parts 8-8’’’ (i.e. parts are connected), there is electrical contact in both end portions of the rope 3 by the first and second connector. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehtinen et al., US 20150362450

    PNG
    media_image1.png
    326
    604
    media_image1.png
    Greyscale

Regarding claim 31, discloses a suspension member arrangement for an elevator (Title; elevator rope monitoring) comprising: a suspension member extending in a longitudinal direction between opposite end portions and including a plurality of electrically conductive load-bearing cords commonly embedded in an electrically isolating matrix material (Figs. 1-4a; “carbon fiber-reinforced-polymer load-bearing parts 8, 8’, 8”, 8’"” as shown in FIG. 4 covered with polyurethane coating p”);
a first connector and a second connector each attached to the suspension member and electrically contacting cords within the suspension member in a contacted one of the end portions of the suspension member (Fig. 3; [0088]; “At the car end R of said rope 3, 3', preferably two outermost load-bearing parts are connected together, and measuring wires are inserted under these two screws with a split ring connector”, two screws at the end R of the rope 3 is considered a first and second connector); 
wherein the first connector electrically contacts and electrically interconnects in parallel a first group of the cords comprising a first plurality of directly neighboring ones of the cords (Fig. 3; one of the screws at end R contacting 8 and 8” only);
wherein the second connector electrically contacts and electrically interconnects in parallel a second group of the cords comprising a second plurality of directly neighboring ones of the cords (Fig. 3; second one of the screws contacting 8” and 8”’); and
wherein the first connector and the second connector are arranged at different positions offset from each other in the longitudinal direction of the suspension member (Fig. 3; second and first one of screws are at opposite sides).

Allowable Subject Matter
Claim 16, 18-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, prior art does not claim or suggest: “wherein the first group of the cords is separated from the second group of the cords in the contacted end portion by a slit extending through the matrix material in the contacted end portion, the slit mechanically separating a portion of the contacted end portion including the first group of the cords from a portion of the contacted end portion including the second group of the cords and forming a transversal gap between the first connector and the second connector in a width direction of the suspension member” in combination with all the limitations of claim 16. 
Claim 18-28 are dependent on claim 16 and are therefore also allowed.
Regarding claim 29, prior art does not claim or suggest: “wherein the first group is separated from the second group in the contacted end portion by a slit extending through the matrix material in the contacted end portion, the slit mechanically separating a portion of the contacted end portion including the first group of the cords from a portion of the contacted end portion including the second group of the cords and forming a transversal gap between the first connector and the second connector in a width direction of the suspension member” in combination with all the limitations of claim 29.
Claim 30 is dependent on claim 29 and are therefore also allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858